EXHIBIT 10.13

 

Letter of Engagement

Amiworld, Inc.

 

May 28, 2008

 

The following sets forth the agreement (this “Agreement”) for the engagement of
Trilogy Capital Partners, Inc. (“Trilogy”) by Amiworld, Inc. (“AMWO” or the
“Company”):

 

1. Term and Termination

Twelvemonths, commencing as of the date set forth above (the “Initial Term”),
and terminable thereafter by Trilogy upon 30 days’ prior written notice to the
Company. The Agreement is also terminable by the Company at any time after the
sixth (6th) month upon 30 days’ prior written notice to Trilogy if the Company,
in its sole judgment, deems the services and performance of Trilogy do not meet
the expectations of the Company. The Initial Term shall commence on the date set
forth above (the “Commencement Date”).

2. Objective

The development and implementation of a proactive marketing program (the
“Program”) designed to increase the investor awareness of the Company in the
investment community and generate a significant increase in liquidity.

 

 

 



 

--------------------------------------------------------------------------------

 

3. The Program

Trilogy will work with the Company and third parties to structure and implement
a marketing program designed to create extensive financial market and investor
awareness for the Company to drive long-term shareholder support. The core
drivers of the Program will be: (i) to provide information to potential
institutional and retail investors about the Company and its business; (ii) to
stimulate interest in investment in the Company’s stock through a proactive
sales and marketing program emphasizing technology-driven communications; (iii)
leveraging the Company’s image to attract additional long term investors; and
(iv) to create additional opportunities in M&A and Business Development.

 

As share price is affected by various factors unrelated to Trilogy’s efforts,
Trilogy can give no assurance that the marketing program will result in an
increase in the Company’s stock price; nevertheless Trilogy agrees to mobilize
sufficient resource, time and attention and otherwise make reasonable efforts
toward achieving the goal of increasing the Company’s stock price.

 

Current law provides that during any period in which the Company is in
“registration” for a public offering of securities under the Securities Act of
1933, and during the distribution of such securities, the Company’s investor
relations and marketing efforts must be severely limited. To ensure that Trilogy
does not violate this requirement, the Company will advise Trilogy in writing
whenever a registration statement is filed or a registration is pending for any
of the Company’s securities. It will be the responsibility of the Company (with
the advice of its securities counsel) to determine and advise Trilogy as to what
investor relations and financial marketing efforts are permissible and not
permissible during such periods. Trilogy will advise the Company in advance of
any proposed investor relations or financial marketing efforts and follow the
direction of the Company and its securities counsel with regard thereto.

 

 

- 2 -

 

 



 

--------------------------------------------------------------------------------

 

4. Responsibilities

(1) Trilogy will structure and implement the Program described above in
accordance with a marketing plan to be provided to the Company. Trilogy will
work in conjunction with the Company’s management, securities counsel,
investment bankers, auditors and marketing director, and under supervision of
executive management. The Company shall provide Trilogy, in writing, with the
name of any specific representative of management with whom the Company wishes
Trilogy to communicate. Trilogy will designate a principal account
representative to have primary responsibility for this engagement. Trilogy shall
be deemed to be in full compliance with its duties hereunder unless and until it
receives a written notice from the Company to the contrary, specifying in detail
Trilogy’s failure to perform, in which event Trilogy shall take all reasonable
steps to remedy the problem.

 

(2) The content of the Program will include the following:

 

•         Campaign Planning, Development and Execution

•         Press Announcements: drafting, approval and distribution

•         Database Development and Management

•         Image Analysis: recommendations and implementation

•         Messaging: institutional and retail

•         Online presentations: drafting and production responsibilities

•         Website Overhaul – installation and maintenance of auto IR program

•         Email messaging: targets: Retail and Institutional/Other databases

•         Media including Interactives and PowerPoints

•         Direct Mail: shareholder, media, the Company’s relationship universe

•         Public Relations

•         Capital Conferences

•         Assistance in the process for listing the Company’s shares on NASDAQ,
including assistance in arranging multiple new market makers to sponsor the
Company’s shares

 

(3) It is specifically agreed that Prominence Capital, LLC shall be working with
Trilogy in this engagement for the benefit of the Company by providing such
services as deemed appropriate by Trilogy and the Company. Compensation for the
services provided by Prominence Capital, LLC shall be paid or shared by Trilogy
on a separate agreement between them, and the Company shall not be obligated to
pay any additional compensation separately to Prominence Capital, LLC.

 

(4) Trilogy and Prominence Capital, LLC understand that the investor awareness
and marketing program for Amiworld, Inc. as described herein will be handled
primarily by an affiliate of the Company and agree to communicate with, and
report to, representatives of such an affiliate to be designated by the Company
in a separate writing. All Trilogy’s communication with, reporting to and
direction from such designated representative shall be as though such
communication, reporting and direction was with, to and by the Company.

 

(5) Trilogy agrees to provide the Company with a monthly report, due on the 10th
of each month, describing (a) specific actions taken and activities conducted by
Trilogy and/or Prominence Capital, LLC for the benefit of the Company, including
references, nature and scope of such activities,

5. IR Documents

 

 

 

 

 

 

 

 

 

 

Trilogy shall assist the Company in preparing and disseminating investor
relations documents, materials and Company presentations (“IR Documents”),
including without limitation press releases, online communications and the
Company’s website. The Company assumes full responsibility for the accuracy and
completeness of all IR Documents and for their compliance with applicable laws,
rules and regulations. Trilogy shall have no obligation or duty to verify the
accuracy or completeness of the IR Documents or their compliance with applicable
law. Trilogy shall have the right to refuse to release or publish or participate
in the release or publication of any IR Document that has not been approved in
writing by the Company or that it reasonably believes to contain a misstatement
of material fact, to omit to state any material fact or to otherwise not fully
comply with applicable law.

 

 

- 3 -

 

 



 

--------------------------------------------------------------------------------

 

6. Fees

The Company agrees to pay to Trilogy a fee (the “Base Fee”) in an amount equal
to $90,000 for the six month initial term, payable at the rate of $15,000.00 per
month as long as the Company is not in default under this Agreement. After the
Initial Term, if the parties agree to extend this Agreement, which shall be
indicated in writing duly executed by the parties hereto, the Company shall
continue to pay a monthly Base Fee of $15,000.

 

If the Commencement Date is not on the first day of the month, the Company shall
pay to Trilogy a pro rata share of the monthly fee for the remainder of such
month (based on a 30-day month) plus the monthly fee for the following full
month. Subsequent payments shall be due on the first day of each month
thereafter (including payments for services after the Initial Term).

 

All payments shall be made by wire transfer of funds to such account as may be
designated by Trilogy. In the event any monthly installment is not paid in full
by the fifth (5th) business day of any month, Trilogy shall incur certain costs
and expenses, the amount of which the parties agree is extremely difficult, if
not impossible, to determine. Therefore, the parties agree that a late fee equal
to ten percent (10%) of the unpaid portion of any monthly installment shall be
added for any payment not received by Trilogy on or before the fifth (5th)
business day of any month. In addition, should any monthly installment not be
received by Trilogy within 30 days of the due date, in addition to any other
rights or remedies available, Trilogy shall have the right to cease performing
further services hereunder until the Company’s payments are brought current.
Trilogy may also use any remaining marketing funds the Company has advanced to
Trilogy to bring current any unpaid Base Fee.

7. Equity

Compensation

As a material inducement to Trilogy to execute this Agreement, the Company has
concurrently herewith issued to Trilogy Two Hundred Thousand (200,000) shares
(the “Shares”) of “restricted” common stock of the Company pursuant to a
mutually agreed upon Stock Issuance Agreement to be entered into immediately
following the execution of this Agreement. One Hundred Thousand (100,000) of the
Shares, representing one half (1/2) of such Shares, shall be deemed earned as of
the date hereof and the remaining One Hundred Thousand (100,000) of the Shares
(the second half of such Shares) shall be deemed earned as of January 1, 2009
and the relevant certificate representing ownership of the second 100,000 shares
shall be held by a party mutually acceptable to the parties hereto. The Shares
will be issued pursuant to an exemption from registration under the Securities
Act of 1933, as amended, and will be subject to customary restrictions on
transfer under the Securities Act. Unless a relevant exemption from registration
is available, which exemption shall be acceptable to the Company and its
counsel, the Shares shall have customary piggyback registration rights requiring
the Company to include the registration of the Shares in the next registration
statement filed by the Company under the Securities Act (except for registration
statements filed on Form S-8).

 

 

- 4 -

 

 



 

--------------------------------------------------------------------------------

 

8. Marketing Budget

The financial marketing program provided by Trilogy requires the Company to
incur certain third party marketing costs. Such costs shall, at Trilogy’s
election, be invoiced directly to the Company or paid by Trilogy and reimbursed
by the Company. Trilogy will not incur these costs on behalf of the Company
except with the prior approval of the Company or pursuant to a budget approved
by the Company (which budget shall not be less than $150,000 for a 12-month
term, however the Company agrees that a disproportionate amount of the budget
may be incurred in the initial three months of the Program). The Company agrees
that Trilogy may postpone any proposed marketing program until the full budgeted
marketing costs are fully funded. The Company agrees to pay or reimburse when
due all budgeted or approved marketing costs and the failure to do so shall be
deemed to be a material breach of this Agreement by the Company. Trilogy agrees
to consult with the Company prior to the time any costs and expenses are
incurred or paid and to obtain prior approval of the Company in each instance.
The Company shall have no obligation to reimburse Trilogy for any third party
marketing cost that exceeds the approved budget or is otherwise not approved by
the Company. The Company understands that prompt payment of these costs is vital
to the on-going investor relations program, and therefore agrees that Trilogy
may suspend its services should any marketing cost not be paid when due. The
Company shall indemnify and hold harmless Trilogy from any losses, claims,
costs, expenses, liabilities and damages resulting from its failure to timely
pay or reimburse Trilogy for these third party marketing costs.

 

 

- 5 -

 

 



 

--------------------------------------------------------------------------------

 

9. Indemnification

(1) The Company unconditionally, absolutely and irrevocably agrees to and shall
indemnify and hold harmless Trilogy and its past, present and future directors,
officers, affiliates, counsel, shareholders, employees, agents, representatives,
contractors, successors and assigns (Trilogy and such persons are collectively
referred to as the “Indemnified Persons”) from and against any and all losses,
claims, costs, expenses, liabilities and damages (or actions in respect thereof)
arising out of or related to this Agreement, the performance of services
pursuant to the Agreement, and any reasonable actions taken or omitted to be
taken by the Indemnified Persons in connection with this Agreement (“Indemnified
Claim”), provided that such indemnification shall cover losses, claims, costs,
expenses, liabilities and damages imposed on or incurred by the Indemnified
Persons, directly or indirectly, only to the extent such losses, claims, costs,
expenses, liabilities and damages are caused by misstatement or omission of fact
or any inaccuracy in any information provided or approved by the Company in
connection with the engagement, including any actual or alleged inaccuracy in
any information in any SEC filing, press release, website marketing material or
other document, or oral presentation or webcast, whether or not the Indemnified
Persons relied thereon or had knowledge thereof. In addition, the Company agrees
to reimburse the Indemnified Persons for legal or other expenses reasonably
incurred by them in respect of each Indemnified Claim at the time such expenses
are incurred. Notwithstanding the foregoing, the Company shall not be obligated
under the foregoing for any loss, claim, liability or damage that is finally
determined by a court with proper jurisdiction to have resulted primarily from
negligence, willful misconduct or bad faith of the Indemnified Person.

 

(2) Trilogy and Prominence Capital, LLC unconditionally, absolutely and
irrevocably agree to and shall indemnify and hold harmless the Company and its
past, present and future directors, officers, affiliates, counsel, shareholders,
employees, agents, representatives, contractors, successors and assigns from and
against any and all losses, claims, costs, expenses, liabilities and damages (or
actions in respect thereof) arising out of or related to this Agreement, the
performance of services pursuant to the Agreement, and any reasonable actions
taken or omitted to be taken by the Company in connection with this Agreement,
but only to the extent such losses, claims, costs, expenses, liabilities and
damages are caused by negligence, willful misconduct or bad faith on the part of
Trilogy and/or Prominence Capital, LLC. Notwithstanding the above, Trilogy and
Prominence Capital, LLC shall not be obligated to indemnify under this provision
so long as they have obtained the Company’s specific prior approval for each of
the activities they performed, for each of the conducts they undertook and for
each of the information and material they disseminated on behalf of the Company
and otherwise have acted faithfully in accordance with the provisions of this
Agreement.

 

10. Terms and Conditions

 

The Company agrees to all of the Terms and Conditions that are attached hereto,
and incorporated herein as if fully set forth, as Exhibit “A.”

 

 

Agreed and Accepted:

 

 

Amiworld, Inc.

 

 

 

By __s/Mamoru Saito____________

Name: Mamoru Saito

Title: Chairman and CEO

Trilogy Capital Partners, Inc.

 

 

 

By __s/Norman A. Kunin_____________

Name: Norman A. Kunin

Title: Sr. Vice President

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

Prominence Capital, LLC

 

 

By__s/Phillip W. Knight_______________

Name: Phillip W. Knight

Title: Managing Member

 

 



- 6 -

 

 



 

--------------------------------------------------------------------------------

EXHIBIT “A”

Terms and Conditions of

Letter of Engagement

 

 

1.         Confidential Information. Trilogy agrees to hold all Confidential
Information in confidence and will not, except as provided in this Agreement,
without the prior written consent of the Company, disclose or use such
Confidential Information other than in connection with performing its duties and
responsibilities under this Agreement.

 

“Confidential Information” means all technical, commercial, financial or other
information concerning the business, affairs and operations of the Company and
its affiliates and which the Company or its agents or representatives have
provided or will provide to Trilogy in connection with its services hereunder
whether provided in writing, electronically or verbally. Notwithstanding the
foregoing, the following will not constitute “Confidential Information” for
purposes of this Agreement: (i) information which is available in the public
domain or marketplace; (ii) information which after disclosure to Trilogy by the
Company becomes part of the public domain by publication or otherwise, except by
breach by Trilogy of the terms of this Agreement; (iii) information which was
rightfully in the possession of Trilogy at the time of disclosure to Trilogy by
the Company; and (iv) information which is rightfully received by Trilogy from a
third party who is not prohibited from transmitting the information to Trilogy
by a contractual, legal or fiduciary obligation to the Company.

 

Without the consent of the Company, Trilogy may disclose Confidential
Information pursuant to legal process or as otherwise required by law, to
enforce its rights under this Agreement, and/or to defend itself or any of its
officers, directors, agents or affiliates in connection any claim, action or
proceeding arising out of or related to this Agreement, the performance of
services pursuant to the Agreement, or any actions taken or omitted to be taken
by an Indemnified Party in connection with this Agreement.

 

2.         Corporate Obligations. The obligations of Trilogy under this
Agreement are solely corporate obligations, and no officer, director, employee,
agent, shareholder or controlling person of Trilogy shall be subject to any
personal liability whatsoever to any person, nor will any such claim be asserted
by or on behalf of any other party to this Agreement. 3.         Limitation of
Liability. In no event shall Trilogy be liable for consequential damages, even
if it has been advised thereof. In no event shall Trilogy’s liability exceed the
fees paid to it pursuant to this Agreement.

 

4.         Additional Services. If Trilogy is called upon to render services
directly or indirectly relating to the subject matter of this Agreement beyond
the services contemplated above (including, but not limited to, production of
documents, answering interrogatories, giving depositions, giving expert or other
testimony, whether by agreement, subpoena or otherwise), the Company shall pay
to Trilogy a reasonable hourly rate for the persons involved for the time
expended in rendering such services, including, but not limited to, time for
meetings, conferences, preparation and travel, and all related costs and
expenses and the reasonable legal fees and expenses of Trilogy’s counsel. This
Section is not intended to address circumstances in which Trilogy has a claim
for indemnification, which circumstances are addressed by this Agreement.

 

                                       - 7 -

--------------------------------------------------------------------------------

 

 

 5.         Survival of Certain Provisions. The Sections of this Agreement
entitled “Indemnification”, “Corporate Obligations,” “Limitation of Liability,”
“Additional Services,” “Attorneys’ Fees” and “Governing Law” shall survive any
termination of this Agreement and Trilogy’s engagement pursuant to this
Agreement. In addition, such termination shall not terminate Trilogy’s right to
compensation accrued through the date of termination and for reimbursement of
allowed expenses (including third party marketing costs). Any purported
termination of this Agreement by the Company prior to the end of the Initial
Term other than for material breach or default under “Term and Termination”
above, or any termination by Trilogy as a result of material breach or default
by the Company under “Term and Termination” above, shall not terminate Trilogy’s
right to the entire Base Fee.

 

6.         Services/Reimbursable Expenses. The Base Fee and other monthly fees
paid to Trilogy under this Agreement will cover all services rendered by Trilogy
and Trilogy personnel. Travel and entertainment costs for Trilogy personnel, in
addition to certain third-party costs, will be borne and paid or reimbursed by
the Company. Trilogy will provide reasonable documentation to support
reimbursement claims. Trilogy will not incur any individual reimbursable cost of
$500 or more that is not included in the approved marketing budget without the
written approval from the Company.

 

7.         Attorneys’ Fees. If any action or proceeding is brought to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, reasonable
attorneys’ fees to be fixed by the court.   8.         Governing
Law.          This Agreement shall be governed by laws of the State of New York
without giving effect to the principles of conflicts of law thereof. The
invalidity of any provision shall not affect the remaining provisions. The
parties hereby consent to the exclusive jurisdiction, venue and forum of any
state or federal court in New York with respect to any action, which, in whole
or in part, in any manner arises under or relates to this Agreement.

 

 

- 8 -

 

 



 

 